NUMBER 13-22-00258-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                      IN RE THE TEXAS DEPARTMENT
                  OF FAMILY AND PROTECTIVE SERVICES


                      On Petition for Writ of Mandamus.


                                      ORDER

              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      On June 2, 2022, relator The Texas Department of Family and Protective Services

(the Department) filed a petition for writ of mandamus and a motion for temporary

emergency relief. By petition for writ of mandamus, the Department asserts that the trial

court “abused its discretion in entering an order requiring the Department to take

possession and conservatorship of a child in a suit to which the Department was not a

party.” By motion for temporary emergency relief, the Department seeks to stay the trial
court’s order of May 18, 2022, and any contempt proceedings, sanctions, or enforcement

actions based on that order, pending resolution of this original proceeding.

       The Court, having examined and fully considered the Department’s motion for

temporary emergency relief, is of the opinion that it should be granted as stated herein.

Accordingly, we grant the motion for temporary emergency relief, and we order the

provisions of the trial court’s May 18, 2022 order requiring the Department to take

possession and custody of the minor child, along with any enforcement of those

provisions, to be stayed pending further order of this Court, or until this case is finally

decided. See TEX. R. APP. P. 52.10(b). The trial court proceedings are otherwise not

stayed.

       The Court requests that the real party in interest, DeWitt County, Texas, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

                                                                      PER CURIAM

Delivered and filed on the
3rd day of June, 2022.




                                            2